Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 depends from itself. This claim should depend from claim 4.
	In claims 6-7 and 9-15, the phrases “the microcapsule slurry” (see at least line 1 of each claim) lack support with respect to claim 1 to which these claims are directly or indirectly dependent upon. Please note that “microcapsule slurry” is recited in claim 2, not claim 1. 
	In claim 8, line 1, “the structurant” lacks support with respect to claim 7 to which this claim is dependent upon. This claim should depend from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-10, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denome et al. (US 2007/0269651, already cited in IDS dated 04/18/2021), hereinafter “Denome.”
	Regarding claims 1-2, Denome teaches an article comprising: a. a  functionalized substrate comprising:  i. a composition susceptible to aqueous attack, wherein said composition is selected from water-soluble materials, partially water soluble materials, water-dispersible materials, water-disintegrating materials, and mixtures thereof; and ii. a plurality of 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a surfactant into the polyvinyl alcohol solution, say as in Example I, because Denome teaches that the composition comprising the water-soluble material, i.e., PVA solution, can comprise a surfactant as disclosed in claim 12. 

	Regarding claim 5, Denome teaches the features as discussed above. In addition, Denome teaches that in one embodiment, the shell of the microcapsules comprises an 
aminoplast resin (see paragraph [0040]).  
	Regarding claims 9-10, 12 and 14, Denome teaches the features as discussed above. In addition, Denome teaches that after the PVA film is dissolved, and allowed to cool to room temperature, the PVA resin solution or PVA film solution is added to the microcapsule slurry (see paragraphs [0161]-[0162]), which is understood that the microcapsule slurry is added within the same temperature as the PVA film solution.
	Regarding claims 16 and 17, Denome teaches the features as discussed above. As stated above, Denome teaches that the process of making functionalized substrate comprises combining the composition which is susceptible to aqueous attack, i.e., PVA, with said plurality of microcapsules (see paragraphs [0149]-[0150]), wherein it is understood that the plurality of microcapsules is in dry form with minimal  or no water content.  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1-5, 9-10, 12, 14, 16 and 17 above, and further in view of Smets et al. (US 2011/0111999), hereinafter “Smets.”
Denome teaches the features as discussed above. Denome, however, fails to disclose the microcapsule slurry comprising less than 75 wt% water, by weight of the microcapsule slurry and a structurant as recited in claim 6; or from 5 to 50 wt% water or from 20 to 75 wt% water, by weight of the microcapsule slurry as recited in claim 7; and wherein the structurant is a salt as recited in claim 8.
	It is known from Smets, an analogous art, that a perfume microcapsule slurry comprises from 10% to 50% by weight of the slurry of perfume microcapsules, and a water-soluble salt to adjust the rheology profile of the perfume microcapsule slurries, e.g., from about 0.1 to about 3 wt% MgCl2 and the balance, water (see paragraphs [0044]- [0045] and [0050]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the perfume microcapsules of Smets to comprise less than 75 wt% water, or from 5 to 50 wt% water, and a structurant like a salt because it is known from Smets that a typical perfume microcapsule slurry comprises from 10 to 50% by weight of the slurry or perfume microcapsules, from about 0.1 to about 3wt% MgCl2 salt and balance water, which overlaps those recited. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1-5, 9-10, 12, 14, 16 and 17 above, and further in view of Fossum et al. (US 2011/0028374), hereinafter “Fossum.”
	Denome teaches the features as discussed above. Denome, however, fails to disclose embossing the precursor non-fibrous laundry detergent sheet, i.e., PVA film, before dispensing the microcapsule onto the sheet or PVA film as recited in claim 18.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embossed the PVA film of Denome because this would provide texture or patterned surfaces like letters, logos or figures as taught by Fossum. With respect to the step of embossing the PVA film before dispensing the microcapsule, absent criticality, it is well settled that changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). 

Allowable Subject Matter
Claims 11, 13 and 15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Denome, the closest prior art of record, does not teach, disclose or suggest dispensing the microcapsule slurry onto the precursor laundry sheet, i.e. PVA film solution, at the recited temperatures, i.e., from about 50oC to about 100oC, or from about 55oC to about 99oC, or from about 60oC to about 80oC.   As stated above, the microcapsule slurry in Denome was added to the PVA film solution after the PVA film solution was cooled to room temperature, wherein it is presumed that the microcapsule slurry was also added at room temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





                                                                                          /LORNA M DOUYON/                                                                                          Primary Examiner, Art Unit 1761